The board of education of the borough of Brooklyn by resolution dated May 23, 1900, appropriated and set apart as a school site certain lands belonging to the appellants, and such force was by statute given to the resolution that four months after the filing of the oaths of the commissioners of estimate, to be appointed by the Supreme Court, the title to the said lands and premises would vest in the city of New York, whatever might be the stage of the condemnation proceedings in which the commissioners had been appointed. On the 20th of the following August the commissioners signed their transcript of estimate or award, by which was awarded to the appellants the sum of $92,000, "subject to the lien of all unpaid taxes, assessments and water rates." This award, in pursuance of the command of the statute, was opened for review from that time until September 17th, when it was embodied in the final report of the commissioners, which report was duly signed and subsequently presented to the Special Term, where it was in regular course confirmed, but not until the taxes for that year in the borough of Brooklyn had been extended and a warrant issued for their collection, which took place on the 19th day of September, two days after the report had been finally signed by the commissioners.
It was apparently not the intention of those having charge of the conduct of the proceedings to compel the owners of the property to bear the burden of paying such taxes as might be laid upon the property subsequent to the passage of the resolution by the board of education and the institution of the proceedings, for it appears not only from the record, but *Page 459 
also from the affidavit of the learned counsel for the city, that upon the hearing before the commissioners the counsel for the property owners urged expedition so that the matter should be closed up before there was any possible opportunity for controversy about the matter of taxes and that the counsel for the city endeavored to expedite the closing of the proceedings in order to accommodate the wishes in that respect of the counsel for the property owners. The result was that before the taxes for the year 1900 became a lien upon the property, the commissioners had made their award directing the payment to the property owners of $92,000, "subject to the lien of all unpaid taxes, assessments and water rates," and at that time, as we have seen, the taxes for the year 1900 were not a lien and, therefore, not deductible from the amount awarded according to the commissioners' report. But when the property owners applied for the compensation awarded to them, it was proposed to deduct from the amount of the award the taxes for the year 1900, which was not only in violation of the terms of the award and, apparently, contrary to the understanding of all having to do with the proceeding, but was also in violation of law as determined by this court in Matterof Mayor etc. of N.Y. (167 N.Y. 627), which affirmed Matter ofMayor etc. of N.Y. (59 App. Div. 603), on opinion below, which opinion cited and approved Matter of Mayor etc. of N.Y. (40 App. Div. 281), which in effect holds that taxes and assessments imposed subsequent to the time of the appropriation, if paid by the owner, should be added to the value of the land as of the date of the appropriation. An exception to the rule is where the property is income producing and the owner receives from it during the pendency of the proceedings a sum sufficient to enable him to pay the taxes and assessments, as in Matter of Departmentof Public Parks (53 Hun, 280). That is not this case, as the property in question was unimproved.
It was the appellants' right, therefore, to receive for their property the amount of the award without any deduction therefrom on account of the taxes for the year 1900. And *Page 460 
so they moved the court at Special Term for an order so amending the proceedings therein as to direct the payment of the award of $92,000 without any deduction for the taxes in controversy. The Special Term granted the relief asked for, but the Appellate Division reversed the order, and now it is said that this court cannot review the action of the latter court, although since its decision we have (Matter of Mayor etc. of N.Y. supra) determined adversely to its conclusion the question considered by it. But the contention is not well made, inasmuch as the order reversed by the Appellate Division modified and corrected a final order in a special proceeding, and thus became the final order in that proceeding. (Matter of Hulbert Bros.  Co., 160 N.Y. 9.)
The order should be reversed and that of the Special Term affirmed, with costs to appellants in all courts.
GRAY, O'BRIEN, BARTLETT, HAIGHT, CULLEN and WERNER, JJ., concur.
Ordered accordingly.